Citation Nr: 1756201	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  16-49 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs St. Paul Pension Management Center in
 St. Paul, Minnesota

THE ISSUE

Entitlement to an effective date earlier than January 27, 2015, for the award of Dependency and Indemnity Compensation (DIC) benefits under 38 U.S.C. § 1151.


REPRESENTATION

Appellant represented by:	Steven Berniker, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to June 1952.  He died in April 2001.  The appellant in this matter is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2015 rating decision by the Department of Veterans Affairs (VA) St. Paul Pension Management Center in St. Paul, Minnesota.

In February 2017, the appellant appeared with her representative for a videoconference hearing before the undersigned.  A transcript of that proceeding has been associated with the record.  
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran died in April 2001.

2.  The appellant filed an application for burial benefits in April 2001, at which time she alleged the Veteran's death was service-connected.

3.  In April 2001, VA sent the appellant a VA Form 21-534 to formally claim service connection or compensation for the Veteran's death; she did not return that form.

3.  Entitlement to DIC benefits (service connection for the cause of the Veteran's death) was denied in an unappealed August 2001 rating decision.

4.  Entitlement to DIC benefits (service connection for the cause of the Veteran's death) was again denied in an unappealed October 2013 rating decision.

4.  Thereafter, no communication was received from the appellant or any representative concerning entitlement to DIC benefits until January 27, 2015; at that time the appellant claimed DIC benefits on the basis of 38 U.S.C.A. § 1151.


CONCLUSION OF LAW

The criteria for an effective date earlier than January 27, 2015, for the award of DIC benefits under 38 U.S.C. § 1151 have not been met.  38 U.S.C. § 1114(l), (s), 5103, 5103A, 5107(b), 5110 (2012); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA's duty to notify was satisfied by a letter dated in May 2015.  See 38 U.S.C. § 5103 (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The duty to assist the appellant has also been satisfied in this case.  Neither the appellant nor her attorney has identified any other deficiency in VA's notice or assistance duties.  Accordingly, the Board finds that no prejudice to the appellant will result from the adjudication of her claim in this Board decision.  


II. Effective Date

	Legal Principles

The effective date of an award based on an original claim or a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C. § 5110 (a); 38 C.F.R. § 3.400; Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999). 

	Factual Background

A certificate of death reflects that the Veteran died in April 2001.  It further reflects that the immediate cause of death was congestive heart failure due to coronary artery disease (CAD).  End-stage renal failure was also noted as a significant contributing factor.  

At the time of the Veteran's death, service connection was in effect for lumbosacral strain (rated as 40 percent disabling from July 28, 1997), status post fusion of the left knee (rated as 30 percent disabling from March 1, 1982), causalgia of the left saphenous nerve (rated as 10 percent from December 15, 1981), and fracture of the right tibia (rated as noncompensable from November 1, 1954).  A total disability rating by reason of individual unemployability (TDIU) was also in effect, effective July 28, 1997.

A report of contact dated in mid-April 2001 reflects the appellant was forwarded both a VA Form 21-530 (Application for Burial benefits) and a VA Form 21-534 (Application for DIC benefits) to the last known address of record.  

In late-April 2001, the appellant filed a formal application for burial benefits.  On that application form, she checked "yes" in box 9, which asked: "Are you claiming that the cause of death was due to service?"  The appellant did not return the application for DIC benefits.  Nevertheless, her application for burial benefits was also construed as an informal claim for DIC benefits.  

An August 2001 rating decision denied, in pertinent part, the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  The appellant was notified of this decision and did not perfect an appeal on this issue.  As such, the August 2001 decision became final.  

In May 2013, the appellant filed an application for DIC benefits claiming entitlement to service connection for the cause of the Veteran's death.  In response to the VCAA notice, the appellant indicated that this was not a petition to reopen, rather it was the first time she has filed for DIC benefits.  

An October 2013 rating decision determined that new and material evidence had not been submitted, and consequently denied entitlement to DIC benefits.  Again, the appellant was notified of this decision, but did not pursue an appeal of this issue.  As such, the October 2013 decision became final.

In January 2015, the appellant filed an application for DIC benefits under 38 U.S.C. § 1151.  Based on additional development, an October 2015 rating decision by the St. Paul Pension Management Center granted an award of DIC benefits under 38 U.S.C. § 1151, effective January 27, 2015 (the date of the reopened claim).

At her February 2017 Board hearing, the appellant reported, in pertinent part, that VA did not provide her with an application for DIC benefits.  However, she did receive an application for burial benefits, on which she checked the box for cause of death due to service.  The appellant, through her attorney, asserted entitlement to an earlier effective date of April 30, 2001.  In support, she relied on the United States Court of Appeals for Veterans Claims (Court) holding in Mitscher v. West, 13 Vet. App. 123, 128 (1999), wherein the Court held that in certain circumstances an application for burial benefits can be considered an informal claim for DIC benefits.  Moreover, the appellant argued that VA's failure to forward her an application for DIC benefits warrants equitable tolling.  

	Analysis

The Board has considered the propriety of the January 27, 2015, effective date for the appellant's award of DIC benefits under 38 U.S.C. § 1151, and finds that there is no legal entitlement to an earlier effective date in this case.

The record shows that when VA learned of the Veteran's death in April 2001, VA sent the appellant both a form for claiming burial benefits, and also a form (VA Form 21-534) for claiming DIC benefits.  Although the appellant contends that she never received the VA Form 21-534, there is a notation in the record by the RO that the appellant was sent that form in addition to the form for claiming burial benefits.  
The Board finds that VA is entitled to the presumption of regularity in finding that the referenced notation shows the VA Form 21-534 was sent to the appellant, and the appellant's mere denial of receipt is not sufficient to rebut that presumption.  See United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  Nor has the appellant pointed to any other reason to rebut the presumption.  The Board consequently finds that the appellant was in fact provided with the form for making a formal claim of entitlement to DIC benefits in April 2001.  

For the above reason, the Board finds Mitscher v. West, 13 Vet. App. 123 (1999) does not aid the appellant, and in fact is against her claim.  Here, as in Mitscher, the appellant indicated on her burial benefits form that service connection for the cause of death was alleged.  Here, as in Mitscher, the RO provided her with the form for formally claiming DIC benefits.  It might be the case that the appellant is arguing that even though she is presumed to have received the VA Form 21-534 at the same time as the burial benefits form, by submitting the burial benefits form only, Mitscher required VA to send her another VA Form 21-534.  The Board finds that Mitscher does not stand for that proposition.  The appellant had the proper form for filing for DIC benefits, and she elected not to use it.  

Moreover, the record reflects that VA thereafter adjudicated service connection for the cause of the Veteran's death twice.  VA denied the claim in August 2001, and again in October 2013.  On neither occasion did the appellant appeal.  (The Board notes that although a "notice of disagreement" was submitted by the appellant on October 1, 2013, that disagreement was to the August 2001 rating action (and clearly untimely) and not to the October 2013 rating decision.  The October 2013 rating decision was issued on October 8, 2013, and therefore could not be the subject of the "notice of disagreement").

The appellant next sought to reopen her claim on January 27, 2015.  Entitlement to DIC benefits was thereafter granted, with an effective date of January 27, 2015.  

The Board notes that the August 2001 and October 2013 rating decisions denied service connection for the cause of the Veteran's death, which is a subissue of DIC benefits.  To the extent the appellant argues that since she was ultimately awarded DIC benefits under 38 U.S.C. § 1151, which is another subissue of DIC benefits, the Board finds she still is not entitled to an earlier effective date.  In this regard, she first alleged entitlement under the provisions of  38 U.S.C. § 1151 on her January 27, 2015 application.  The record shows that from the date of the Veteran's death until January 27, 2015, the appellant did not allege DIC benefits pursuant to 38 U.S.C. § 1151.  To the extent the appellant argues that Mitscher required VA to send her a form specific to  38 U.S.C. § 1151, the Board points out that there is no formal VA application that is specific to DIC claims based on 38 U.S.C. § 1151.  In April 2001 the appellant received the VA form for claiming DIC benefits, regardless of theory or operative provision.  As explained previously, and for the same reasons, Mitscher does not aid the appellant in this appeal.  The Board again points out that the appellant in April 2001 never mentioned a basis for DIC benefits that would invoke the provisions of 38 U.S.C. § 1151.

In sum, the appellant is presumed to have received the proper form for claiming DIC benefits in April 2001.  Service connection for the cause of the Veteran's death was thereafter denied in unappealed August 2001 and October 2013 rating decisions.  Thereafter, she sought to reopen her claim on January 27, 2015.  Consequently, given the prior final rating actions, the proper effective date in this case is the date of the reopened claim, or January 27, 2015.

Even assuming that the appellant's award of DIC benefits under 38 U.S.C. § 1151  constituted a claim separate from the previously denied claims, the first claim, formal or informal, for DIC benefits on that basis was filed on January 27, 2015.  In that case, the date of claim controls.

Consequently, the preponderance of the evidence is against the appellant's claim for an earlier effective date for the award of DIC benefits under 38 U.S.C. § 1151.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not for application.

ORDER

Entitlement to an effective date earlier than January 27, 2015, for the award of DIC benefits under 38 U.S.C. § 1151 is denied.



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


